 STREIS INDUSTRIES,INC.249Streis Industries,Inc. and Fredrick M.Bentley. Case9-CA-9716February 16, 1977DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS ANDWALTHEROn October 28, 1976, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed a brief in support of the Decision of theAdministrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated' itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.concerted activity, thereby violating Section 8(a)(1) of theAct.A hearing on the consolidated complaint was com-menced on August 11, 1976, at Louisville, Kentucky. At thehearing the parties agreed to settle all issues other than thatpertaining to the discharge of Bentley. With the agreementof the parties, the cases were severed, and Case 9-CA-9820was continued indefinitely pending notification of compli-ance with the settlementagreemententered into in thatcase.The hearing then proceeded to conclusion withrespect to the issue raised by Bentley's discharge. Theparties waived oral argument and have filed briefs.Upon the entire record in this case including myobservation of thewitnessesand their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Kentucky corporation, is engaged in theprocessing of snack food items at its plant at Jeffersonville,Kentucky. As Respondent has an annual direct outflow inexcess of $50,000, I find that Respondent is an employerengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to assertjurisdiction herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.IThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It isthe Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in the above-captioned case was filed on October 14,1975. On November 26, 1975, it was consolidated with thecharge in Case 9-CA-9820, and a consolidated complaintissued, which was later amended. It alleged that on October6,1975,Respondent's employees engaged in a lawfuleconomic strike and that Respondent unlawfully dis-charged seven named employees because they struck. Thecomplaint further alleged that Respondent dischargedSupervisor Fredrick Bentley as part of a pattern of conductaimed at penalizing its employees for engaging in protectedI In the light of the testimony of Bentley,Conway, and employee ThomasMoore, as well as the affidavits of Bentley and Moore,I have credited228 NLRB No. 37II.THE ALLEGED UNFAIR LAB01t PRACTICESA.The FactsRespondent went into business in 1974 and, by the fall of1975, had from 12 to 14 employees. Its general manager wasEugene Reis and its plant supervisor was Joseph Conway.When production started Fredrick Bentley, whose allegeddischargeis at issue,was hired as a machine operator andabout a month later was promoted to a supervisoryposition.In May 1975 a representation election was held at theplant, which resulted in a vote against union representation.Following the election, Reis met with the employees andsuggested that they could attempt to settle any grievancesinternally and that they could have monthly meetings withhim if they desired to discuss their problems. Reis also toldthe employees that Respondent was not making money atthat time, but that assoon aspossible it would give theemployeesa raise.By early October 1975, no meetings had been heldbetween management and the employees, and there wasemployee dissatisfaction, although insofar as the recordshows it had not been communicated to Reis. On October 1and 2 Fredrick Bentley asked Conway to arrange a meetingbetween him and Reis because he wanted a raise.'Conway discussed the matter with Reis who told Conwaythat he could not give Bentley more money and that therewas no need for a meeting if a raise for Bentley was itspurpose.On Friday, October 3, about 3 or 3:15 in theafternoon, shortly before quitting time, Bentley again askedConway as to what Bentley told him was the purpose for which he wanted tomeet with Reis. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDConway about the meeting.Conway replied that Reiswould not give Bentley a raise and that he saw no point insetting up the meeting.Bentley told Conway that he mightas well quit,and Conway responded that it was entirely upto Bentley.Bentley had previously threatened to quit if hedid not receive a raise by October.About 3:30 that afternoon,Bentley turned over toConway the tools which he used in his work.2Bentley didnot leave the plant immediately at 3:30 but remained in theplant cafeteria with two other employees playing cards for15 or 20 minutes.According to Bentley,thereafter as he wasleaving the plant,Conway called him into his office andasked Bentley to reconsider his decision to quit.Bentleytestified that he told Conway he would think about it overthe weekend and would give him an answer on Monday atnoon.Conway denied that this conversation took place.Although testimony by Maintenance Supervisor DavidGraham that he saw Bentley in Conway's office as he wasleaving the plant between 3:45 and 4 p.m. raises somedoubt as to Conway's denial that the conversation tookplace,for reasons set forth below I have credited Conway'sfurther testimony that, 2 days later on a Sunday, Bentleyapologized for what had happened on Friday and asked foran opportunity to reconsider his decision. Had the Fridayafternoon conversation occurred as Bentley testified, therewould have been no occasion for Bentley's apology andrequest on Sunday.Furthermore,as appears below, I havecredited testimony that on Friday afternoon after Bentleyleft the plant he told others he had quit.Accordingly, Icredit Conway that he did not ask Bentley to reconsider hisdecision on Friday afternoon.After leaving work that afternoon employees ThomasMoore and Jesse Johnson stopped at the Maple Inn alongwithMaintenance Supervisor David Graham.Moore wasaware of Respondent's denial of Bentley's request for ameeting and in discussing the matter with Johnson theydecided that they should try to induce the other employeesto walk out in order to get a meeting with Reis to discusstheirworking conditions and pay.Moore and Johnsondecided to call Bentley to get a list of employee names andtelephone numbers so that they could call the employees toorganize a work stoppage for the following Mondaymorning.Bentley came to the Maple Inn with the list andremained there with the others for a while.There is divergent testimony as to what was said aboutBentley's quitting while Bentley and the others were at theMaple Inn. Graham testified that while there Bentley saidthat he had quit.Bentley testified that he told the othersthat he had not quit as of then and would give his answer toConway on Monday.Moore conceded that before he leftthe plant that day he believed Bentley had quit and soinformed Graham.Moore testified that at the Maple InnBentley said he had not quit and would come to work lateon Monday.He then testified that even before leaving theplant when Bentley stayed to play cards in the cafeteria atthe plant he took it for granted that Bentley had not quit.Finally, he testified that Bentley told him he had not quitwhile they were playing cards.Although Graham appearedto be nervous at the thought of testifying to anythingharmful to his employer's interest and some of his testimo-ny appeared to lack candor,Ifind his version morebelievable than that of Bentley or Moore.Moore's testimo-ny is both inconsistent with Bentley's and is internallyinconsistent.Moreover,employee James Augustus testifiedthat on the following Monday morning he was told by anunidentified employee among those who gathered at theplant parking lot that Bentley had quit.I conclude thatwhen Bentley came to the Maple Inn and last spoke to anyemployees before the next Monday morning when theygathered at the plant,Bentley told Moore,Johnson, andGraham that he had quit.On the following Sunday afternoon Bentley stopped atConway's home for a while to visit with him.There isfurther conflict in the testimony as to what they talkedabout at that time.According to Bentley,they discussed several matters,including a suggestion by Bentley for improving theprocessing of Respondent's products.Bentley testified that,as he was about to leave,Conway asked him if he wascoming to work on Monday, and Bentley replied that hewould be in around noon on Monday to tell Conwaywhether or not he would be back.Bentley testified thatConway said that was good enough,and Bentley left.Conway testified that when Bentley arrived at his home, hetold Conway that he would like to apologize for what hadhappened on Friday and that Conway accepted his apologyand told Bentley he was sorry about it.According toConway, Bentley also told him that if the financing for thepurchase of a new truck went through he was going to go onthe road driving, but that if the loan was not approved hewould like to reconsider coming back to work for theRespondent.Conway testified that he told Bentley that hedid not talk about business in his home,whereupon Bentleyasked if he could come by the plant on Monday to discussthe matter.According to Conway,he replied that Bentleycould stop by on Monday if there was anything he wantedto discuss,and Bentley said that he would come in at noonor in the afternoon to talk with him as he had a medicalappointment in the morning.For reasons already indicated, I have not creditedBentley that Conway had previously asked him to reconsid-er his decision to quit and do not credit Bentley's testimonythat it was Conway who raised the subject again on Sunday.In this connection,Inote Moore's testimony that on thenext morning when he went in the plant and told Conwaythat the employees were not going to work until they had ameeting with Reis because of what had happened toBentley, Conway responded that Bentley had come to hishouse on Sunday,had apologized to him, and would be inlater in the day.I find that Conway's statement to Moore,made before the walkout occurred,when Conway had noreason to conceal any desire he might have for Bentley toreconsider his action,corroborates Conway's version of hisSunday conversation with Bentley, and I have creditedConway as to who raised the subject of Bentley's possiblereturn and what Bentley said about it. However, I am notpersuaded by Conway's testimony that he refused to talkabout the matter at his home and simply deferred all2That afternoon Bentley loaned his plant key to another employee whodid not return it, but Bentley later saw it on Conway's desk and did not seekto reclaim it STREIS INDUSTRIES,INC.251discussionof the matter until Monday. Conway's testimonyboth on direct and cross-examination as to his practice withrespect to talking about business at home does not ringtrue.Moreover, in this respect Reis' testimony as to whatConway told him on Monday morning about Bentley's visitismore consistent with Bentley's version of this portion ofthe conversation than with Conway's. In these circumstanc-es and in the absence of any arrangement having beenmade to replace Bentley as of Sunday, I conclude thatfollowing Bentley's statement, Conway replied, as Bentleytestified, to indicate that it would be satisfactory for Bentleyto come in on Monday to tell him whether or not he wantedto come back.On Monday morning Moore arrived at the plant about6:30 in the morning and waited outside the plant for othersto arrive. He urged them not to go in to work until they hada meeting with Reis. After several employees had gatheredoutside the plant, they decided that Moore should go in andtellConway what was happening. Moore entered the plantand told Conway that the employees were not going towork until they had ameetingwith Reis because of whathad happened to Bentley. Conway told Moore of Bentley'svisit to his home on the previous day, as set forth above,and stated that therewas no reasonto put anyone's job onthe line for one man and that if the employees wanted ameeting they could have it.Moore rejoined the other employees outside the plantand told them what Conway had said. They agreed that thepromise of a meeting was not enough and that they wouldnot go to work until they had actually met with Reis, whohad not yet arrived at the plant. The employees then left theparking lot and went to a nearby restaurant from whichthey called Bentley at his home. Bentley came to therestaurant and joined the employees. In conversationBentley expressed his disagreement with their decision tostop work.While the employees were at the restaurant, Reis arrivedat the plant and discussed the situationwith Conway. Atthat time Conway told Reis that Bentley had quit on theprevious Friday and had come by his home on Sunday toapologize and say that he had reconsidered and would letConway know sometime on Monday whether he wanted toreturn to work.Sometimethereafter the employees returned to the plantlooking for Reis. They went to the office and told thereceptionist that they wanted to see Reis. After calling Reis,she told them that Reis would see one of the employees.Johnson and Moore suggested that Bentley serve as theemployees' spokesman, and Bentley proceeded to Reis'office alone.Reis asked Bentley what was going on, and Bentleyreplied that the employees wanted a meeting and that heguessed that that was the only way they were going to get it.3Although only Bentley testified to this portion of their conversation,Reis did not deny making the remark about a knife at his throat and it isconsistent with the action taken by Reis at that time.4Both Reis and Bentley testified that Reis raised the question of Bentley'squitting at this point.Reis testified that Bentley replied as found above.Bentley testified that he said that he had not quit,that he hadtold Conwayon Friday that he would let him know on Monday whether he would quit,and that he was not quitting.Ihave elsewhere rejected Bentley's version ofhis Friday conversation with Conway on which Bentley's version of thisconversationrests.Accordingly, I have credited Reis.Reis responded that there would be no meeting as long asthe employees were holding a knife at his throat. Bentleysaid that he did not think that was the way the people felt .3At that pointReis saidthat he understood from Conwaythat Bentley had quit on Friday and asked how he could berepresenting the people as an employee if he had quit.Bentley said he had quit but that he had told Conway thathe wanted to reconsider and would let Conway know sometime that day whether he was through.4 Reis told Bentleythat Conway had told him Bentley had quit and that as faras he was concerned that was it. Bentley again said that theemployees wanted a meeting and would go to work if Reiswouldmeetwith them. Reis responded that he felt theywere past the point of having a meeting right then. Reis toldBentley to tell the employees to go home and thatRespondent would call them when they were needed.Bentley then left and told the employees what Reis hadsaid, whereupon they left.After Bentley's visit to the office, Reis told Conway thatas far as he was concerned Bentley had quit on Friday andhe would not consider rehiring him at that time. ReisinstructedConway toprepare to replace Bentley.Duringthat day Jesse Johnson was given Bentley's job.Later that afternoon, Bentley returned to the plant tospeaktoConway.BentleytoldConway that over theweekend he had discussed the matter with his family whodid not want him to go back on the road as a driver and thathe would like Conway to take him back to work. Conwayreplied that Bentley had quit on Friday, that they had tokeep operating, and that he had already given his job toanother employee.5B.Concluding FindingsThe General Counsel contends that Bentley was still inRespondent's employ at the time of the work stoppage onMonday, October 6, and that he was discharged byRespondent in furtherance of and as an integral part of thepattern of conduct aimed at penalizing Respondent'semployees for engaging in protected concerted activity.Respondent admits that employees engaged in protectedconcerted activity on October 6 and that employees wereunlawfully terminated or suspended by Respondent on thatdate for engaging in such activity. However, Respondentcontends that Bentley had voluntarily resigned on theprevious Friday and was not employed on the day of thework stoppage. Respondent contends further that in anyevent it did not violate the Act as Bentley was a supervisorwhen he was employed.Even Bentley's testimony leaves little doubt that, whenConway told him Reis would not meet with him and wouldnot give him a raise, Bentley meant to quit and did so. Heso informed Conway and consistent with what he saidturned in company property in his possession. Although the5Conwayso testified.According to Bentley,Conwayasked him if he wasthrowing in with the rest of the employees and that if so he was in the sameboat they were.However,Bentley also testified that,when he told Conway hewanted to stay with Respondent,Conway told him he would talk to Reis andsee what he could do but that as of then he was in the same boat as the others.As Reis had told Conway after Bentley had come to his office that he saw noreason to rehire Bentley and as Johnson had been given Bentley'sjob, I havecredited Conway's version. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel contends that the effect of these actionswas quickly nullified by Bentley's agreement at Conway'srequest to consider further over the weekend whether hewould quit,the findings do not support that contention. Ihave found that reconsideration was raisednot by Conwayon Friday, but by Bentley on Sunday and that what Bentleysought at that time was an opportunity to change his mindabout quitting on the following day. Bentley gave noindication on Sunday that he had made a decision to seekto continue working for Respondent and in fact gave noindication of that decision until Monday afternoon afterReis had told him in effect that he considered Bentley'squitting as final.In these cirqumstances,Iconcludethat Bentley hadsevered his employment with Respondenton Friday, anddid not become reemployed by Respondent before Conwaydenied his request to have his job back on Mondayafternoon.To be sure, the facts as found above raise a substantialquestion as to the reason Respondent refused to rehireBentley. I have found that on Sunday afternoon Conwaytold Bentley that it would be satisfactory for Bentley to lethim know on Monday afternoon whether he wanted tocome back to his job and, when Conway first told Reis ofhisSunday conversation with Bentley, Reis took noposition as to Bentley's return.Only afterBentley came toReis' office as spokesman for the employees did he tellBentley that his quitting was final, and thereafter he toldConway the same thing.Although I viewed Reis' testimonyas to events and their timing as commendablycandid, thereis nonetheless reason to be skeptical that his explanation ofhis decision not to consider taking Bentley back disclosedthemost significant reason. Nonetheless, the complaintdoes not allege that Respondent unlawfully refused torehire Bentley because of protected employee activities, andthe General Counsel has not contended in the alternativethat, even if Bentley had quit, a refusal to rehire him as asupervisor because of his involvement in employee concert-ed activity would violate the Act.Accordingly, I find that the General Counsel has failed toestablish that Respondent discharged Bentley in violationof the Act and I will recommend that the complaint bedismissed.CONCLUSIONS OF LAW1.StreisIndustries,Inc., isan employer engaged incommercewithin themeaningof the Act.2.The General Counsel has failed to establish thatRespondenthas engagedin unfair labor practices as allegedin the complaint.Upon the basis of the above findings of fact andconclusions of law and the entire record in this case andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recommend-ed:ORDER6The complaintis dismissed in itsentirety.6 In the event no exceptionsare filed as provided by Sec. 102.46 of theof theRules and Regulations,be adopted by the Board andbecomes itsRules and Regulations of the NationalLaborRelations Board, the findings,findings,conclusions,and Order, and all objections thereto shall be deemedconclusions,and recommendedOrder hereinshall, as provided in Sec. 102.48waived for all purposes.